DETAILED ACTION
In the response filed July 31, 2020, the Applicant amended claims 1, 8, 22, 29, and 41.  Claims 1-42 are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The specification was objected to for informalities.  Examiner thanks the Applicant for revising and amending the disclosure and hereby withdraws the objection from the previous Office action

Claims 22 and 41 were objected to for informalities.  Examiner thanks the Applicant for revising and amending the claim language and hereby withdraws the objection from the previous Office action.

Claims 8, 22, and 29 were objected or rejected under 35 U.S.C. 112.  Examiner thanks the Applicant for revising and amending the claim language and hereby withdraws the objection and rejection from the previous Office action.
Applicant’s arguments for claims 1-42 with respect to the 35 U.S.C. 101 rejection have been considered but unpersuasive.  Applicant argues that the claims are not directed to an abstract idea.  Examiner respectfully disagrees.  The amendments and claim limitations still, under broadest reasonable interpretation, describe or set-forth transferring funds to an account designated by a customer, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities 
Applicant argues that claim 1 is analogous to Example 38 of the Subject Matter Eligibility Examples.  Examiner respectfully disagrees.  Example 38 describes and invention that replicates the sound quality of an analog audio mixer.  There are no limitations of the claims in the present application that are analogous to “initializing a model of an analog circuit in the digital computer, said model including a location, initial value, and a manufacturing tolerance range for each of the circuit elements within the analog circuit;” “generating a normally distributed first random value for each circuit element, using a pseudo random number generator, based on a respective initial value and manufacturing tolerance range;” and “simulating a first digital representation of the analog circuit based on the first random value and the location of each circuit element within the analog circuit.”  As stated by the Applicant, the current application is related to “a computer-implemented method for funding a tax-deferred account.”  Applicant’s arguments are unpersuasive and as such, the 35 U.S.C. 101 rejection is hereby maintained. 

Applicant’s arguments for claims 1-42 with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-21 are drawn to a method and claims 22-42 are drawn to a system, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of independent claim 22) recites/describes the following steps:
“receiving, from said credit card holder, … one or more selections made on the credit card statement;”
“…transferring funds to a tax-deferred account, based on selections made by the credit card holder on the credit card statement.” 
These steps, under broadest reasonable interpretation, describe or set-forth transferring funds to an account designated by a customer, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a process adjustment for tax-deferred optimization engine, executed on a processor of a computer device,” (claim 1) and “a portable device…comprising: a data storage device,” and “a processor of the portable device,” (claim 22). 
The requirement to execute the claimed steps/functions using the “process adjustment for tax-deferred optimization engine, executed on a processor of a computer device,” (claim 1) and “portable device…comprising: a data storage device,” and “a processor of the portable device,” (claim 22) is equivalent to adding the words “apply it” on a generic computer and/or mere 
The recited additional elements of “providing a credit card to a credit card holder;” (claim 1), “generating a credit card statement;” and “providing the credit card statement to a credit card holder;” (claims 1 and 22) simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea).  The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  The recited additional elements are deemed “extra-solution” because they are mere data gathering in conjunction with an abstract idea.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore does not integrate the abstract idea into a practical application.  See MPEP 2106.05(h).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-21 and 23-42 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-21 and 23-42 are 
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a process adjustment for tax-deferred optimization engine, executed on a processor of a computer device,” (claim 1) and “a portable device…comprising: a data storage device,” and “a processor of the portable device,” (claim 22), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions “providing a credit card to a credit card holder;” (claim 1), “generating a credit card statement;” and “providing the credit card statement to a credit card holder;” (claims 1 and 
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic 
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-21 and 23-42 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-21 and 23-42 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 9, 11, 18, 20-27, 29, 30, 32, 39, 41, and 42, are rejected under 35 U.S.C. 103 as being unpatentable over McInnes et al. (US 2010/0250355 A1), hereinafter McInnes, in view of Ni (US 2002/0069150 A1) and Fleming (US 5,953,710).
Regarding claim 1, McInnes discloses a method for funding a tax-deferred account, the method comprising: receiving, from said credit card holder, by a process adjustment for tax-deferred optimization engine, executed on a processor of a computer device, one or more selections made on the credit card statement (Par. [0034], selected amount and account to deposit funds);
the process adjustment for tax-deferred optimization engine controls transferring funds to a retirement account, based on selections made by the credit card holder on the credit card statement (Par. [0022]).
McInnes does not explicitly disclose the process adjustment for tax-deferred optimization engine controls transferring funds to a tax-deferred account.  Ni teaches transferring funds to a tax-deferred account (Par. [0052]). One of ordinary skill in the art would have recognized that applying the known technique of transferring funds to a retirement account as taught in McInnes to include funds transfer abilities of Ni would have yielded predictable results and resulted in an 
McInnes does not explicitly disclose providing a credit card to a credit card holder; generating a credit card statement; providing the credit card statement to a credit card holder.  Fleming teaches providing a credit card to a credit card holder (Col. 5: Lines 66-67); generating a credit card statement (Col. 7:25-28); providing the credit card statement to a credit card holder (Col. 7:25-28).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes and Ni to include the credit card statement abilities of Fleming as a need exists to provide a method of supervising card usage (Fleming, Col. 2:Lines 35-37).  Providing a credit card statement in a funds transfer system would provide the user with a method of supervising card usage.
Regarding claim 2, McInnes discloses a blank space for a credit card holder to specify a desired monetary amount to be transferred to said tax-deferred account (Par. [0044]).  Fleming teaches providing a credit card to a credit card holder (Col. 5: Lines 66-67); generating a credit card statement (Col. 7:25-28); providing the credit card statement to a credit card holder (Col. 7:25-28).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes and Ni to include the credit card statement abilities of Fleming as a need exists to provide a method of supervising card usage (Fleming, Col. 2:Lines 35-37).  Providing a credit card statement in a funds transfer system would provide the user with a method of supervising card usage.
Regarding claim 3, McInnes discloses wherein said statement displays a national currency equivalence of a credit card loyalty program balance associated to said credit card holder (Par. [0044]).  Fleming teaches providing a credit card to a credit card holder (Col. 5: 
Regarding claim 4, McInnes discloses wherein said credit card holder can select all or a portion of a cash rewards program, a loyalty rewards program, an airline-mile rewards program, in national currency equivalence, to be transferred to said tax-deferred account (Par. [0044]).
Regarding claim 5, McInnes discloses wherein said credit card holder can specify a percentage of the credit card holder's monthly total balance associated with said credit card to be contributed to said tax-deferred account (Par. [0047]).  Fleming teaches providing a credit card to a credit card holder (Col. 5: Lines 66-67); generating a credit card statement (Col. 7:25-28); providing the credit card statement to a credit card holder (Col. 7:25-28).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes and Ni to include the credit card statement abilities of Fleming as a need exists to provide a method of supervising card usage (Fleming, Col. 2:Lines 35-37).  Providing a credit card statement in a funds transfer system would provide the user with a method of supervising card usage.
Regarding claim 6, McInnes discloses wherein said credit card holder can specify in said credit card statement a percentage of each transaction associated with said credit card holder's credit card to be contributed to said tax-deferred account (Par. [0047]).  Fleming teaches 
Regarding claim 8, McInnes discloses wherein said tax-deferred account is selected from a group comprising: money market funds, high risk stock funds, medium risk stock funds, low risk stock funds, bond funds, money manager funds, or a college savings plan (Par. [0022], brokerage account).
Regarding claim 9, McInnes discloses wherein said statement includes one or more sections where said credit card holder can fill in the name of the third party financial institution where said tax-deferred account is to be held (Par. [0034]).  Fleming teaches providing a credit card to a credit card holder (Col. 5: Lines 66-67); generating a credit card statement (Col. 7:25-28); providing the credit card statement to a credit card holder (Col. 7:25-28).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes and Ni to include the credit card statement abilities of Fleming as a need exists to provide a method of supervising card usage (Fleming, Col. 2:Lines 35-37).  Providing a credit card statement in a funds transfer system would provide the user with a method of supervising card usage.
Regarding claim 11, McInnes does not explicitly disclose wherein said credit card statement is provided to the card holder in printed format.  Fleming teaches wherein said credit 
Regarding claim 18, McInnes does not explicitly disclose further comprising providing a telephone system for the credit card holder to make said selections.  Fleming further comprising providing a telephone system for the credit card holder to make said selections (Col. 9: Lines 57-60).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes and Ni to include the credit card statement abilities of Fleming as a need exists to provide a method of supervising card usage (Fleming, Col. 2:Lines 35-37).  Providing a credit card statement in a funds transfer system would provide the user with a method of supervising card usage.
Regarding claim 20, McInnes discloses wherein said credit card holder is able to specify a fixed monetary contribution to be sent to his or her tax-deferred account (Par. [0034], selected amount and account to deposit funds). 
Regarding claim 21, McInnes discloses wherein said fixed monetary contribution is adjusted at the end a billing cycle (Par. [0034], selected amount and account to deposit funds).
Regarding claim 22, McInnes discloses a portable device for funding a tax-deferred account, the portable device comprising: a data storage device configured to store credit card statement information (Par. [0022]);
a process adjustment for tax-deferred optimization engine, executed on as a processor of the portable device, the process adjustment for tax-deferred optimization engine communicatively coupled to the data storage device; and process adjustment for tax-deferred logic comprising program code, when executed on the processor of the portable device, causes the process adjustment for tax-deferred optimization engine (Par. [0034]);
the process adjustment for tax-deferred optimization engine controls transferring funds to a retirement account, based on selections made by the credit card holder on the credit card statement (Par. [0022]).
McInnes does not explicitly disclose the process adjustment for tax-deferred optimization engine controls transferring funds to a tax-deferred account.  Ni teaches transferring funds to a tax-deferred account (Par. [0052]). One of ordinary skill in the art would have recognized that applying the known technique of transferring funds to a retirement account as taught in McInnes to include funds transfer abilities of Ni would have yielded predictable results and resulted in an improved system because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such funds transfer abilities features into similar systems.
McInnes does not explicitly disclose providing a credit card to a credit card holder; generating a credit card statement; providing the credit card statement to a credit card holder.  Fleming teaches providing a credit card to a credit card holder (Col. 5: Lines 66-67); generating a credit card statement (Col. 7:25-28); providing the credit card statement to a credit card holder (Col. 7:25-28).  It would have been obvious to one of ordinary skill before the effective filing 
Regarding claim 23, McInnes discloses a blank space for a credit card holder to specify a desired monetary amount to be transferred to said tax-deferred account (Par. [0044]).  Fleming teaches providing a credit card to a credit card holder (Col. 5: Lines 66-67); generating a credit card statement (Col. 7:25-28); providing the credit card statement to a credit card holder (Col. 7:25-28).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes and Ni to include the credit card statement abilities of Fleming as a need exists to provide a method of supervising card usage (Fleming, Col. 2:Lines 35-37).  Providing a credit card statement in a funds transfer system would provide the user with a method of supervising card usage.
Regarding claim 24, McInnes discloses wherein said statement displays a national currency equivalence of a credit card loyalty program balance associated to said credit card holder (Par. [0044]).  Fleming teaches providing a credit card to a credit card holder (Col. 5: Lines 66-67); generating a credit card statement (Col. 7:25-28); providing the credit card statement to a credit card holder (Col. 7:25-28).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes and Ni to include the credit card statement abilities of Fleming as a need exists to provide a method of supervising card usage (Fleming, Col. 2:Lines 35-37).  Providing a credit card statement in a funds transfer system would provide the user with a method of supervising card usage.
Regarding claim 25, McInnes discloses wherein said credit card holder can select all or a portion of a cash rewards program, a loyalty rewards program, an airline-mile rewards program, in national currency equivalence, to be transferred to said tax-deferred account (Par. [0044]).
Regarding claim 26, McInnes discloses wherein said credit card holder can specify a percentage of the credit card holder's monthly total balance associated with said credit card to be contributed to said tax-deferred account (Par. [0047]).  Fleming teaches providing a credit card to a credit card holder (Col. 5: Lines 66-67); generating a credit card statement (Col. 7:25-28); providing the credit card statement to a credit card holder (Col. 7:25-28).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes and Ni to include the credit card statement abilities of Fleming as a need exists to provide a method of supervising card usage (Fleming, Col. 2:Lines 35-37).  Providing a credit card statement in a funds transfer system would provide the user with a method of supervising card usage.
Regarding claim 27, McInnes discloses wherein said credit card holder can specify in said credit card statement a percentage of each transaction associated with said credit card holder's credit card to be contributed to said tax-deferred account (Par. [0047]).  Fleming teaches providing a credit card to a credit card holder (Col. 5: Lines 66-67); generating a credit card statement (Col. 7:25-28); providing the credit card statement to a credit card holder (Col. 7:25-28).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes and Ni to include the credit card statement abilities of Fleming as a need exists to provide a method of supervising card 
Regarding claim 29, McInnes discloses wherein said tax-deferred account is selected from a group comprising: money market funds, high risk stock funds, medium risk stock funds, low risk stock funds, bond funds, money manager funds, or a college savings plan (Par. [0022], brokerage account).
Regarding claim 30, McInnes discloses wherein said statement includes one or more sections where said credit card holder can fill in the name of the third party financial institution where said tax-deferred account is to be held (Par. [0034]).  Fleming teaches providing a credit card to a credit card holder (Col. 5: Lines 66-67); generating a credit card statement (Col. 7:25-28); providing the credit card statement to a credit card holder (Col. 7:25-28).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes and Ni to include the credit card statement abilities of Fleming as a need exists to provide a method of supervising card usage (Fleming, Col. 2:Lines 35-37).  Providing a credit card statement in a funds transfer system would provide the user with a method of supervising card usage.
Regarding claim 32, McInnes does not explicitly disclose wherein said credit card statement is provided to the card holder in printed format.  Fleming teaches wherein said credit card statement is provided to the card holder in printed format (Col. 12:27-29).  Fleming teaches providing a credit card to a credit card holder (Col. 5: Lines 66-67); generating a credit card statement (Col. 7:25-28); providing the credit card statement to a credit card holder (Col. 7:25-28).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes and Ni to include the credit 
Regarding claim 39, McInnes does not explicitly disclose further comprising providing a telephone system for the credit card holder to make said selections.  Fleming further comprising providing a telephone system for the credit card holder to make said selections (Col. 9: Lines 57-60).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes and Ni to include the credit card statement abilities of Fleming as a need exists to provide a method of supervising card usage (Fleming, Col. 2:Lines 35-37).  Providing a credit card statement in a funds transfer system would provide the user with a method of supervising card usage.
Regarding claim 41, McInnes discloses wherein said credit card holder is able to specify a fixed monetary contribution to be sent to his or her tax-deferred account (Par. [0034], selected amount and account to deposit funds). 
Regarding claim 42, McInnes discloses wherein said fixed monetary contribution is adjusted at the end a billing cycle (Par. [0034], selected amount and account to deposit funds).


Claims 7, 10, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over McInnes (US 2010/0250355 A1) in view of Ni (US 2002/0069150 A1); Fleming (US 5,953,710); and Lordi et al. (US 2015/0278936 A1), hereinafter Lordi.
Regarding claim 7, McInnes does not explicitly disclose wherein said credit card statement displays tax-deferred account contribution and risk level associated with one or more of said tax-deferred accounts.  Lordi teaches wherein said credit card statement displays tax-deferred account contribution and risk level associated with one or more of said tax-deferred accounts (Par. [0043], Fig. 7).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes to include the risk level assessment abilities of Lordi as a need exists to provide an efficient way to manage assets (Lordi, Par. [0046]).  Providing risk levels of accounts in a funds transfer system would provide the user with an efficient way to manage assets.
Regarding claim 10, McInnes does not explicitly disclose wherein said tax-deferred accounts are arranged by their investment risk level.  Lordi teaches wherein said tax-deferred accounts are arranged by their investment risk level (Par. [0035], accounts grouped for level of risk).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes to include the risk level assessment abilities of Lordi as a need exists to provide an efficient way to manage assets (Lordi, Par. [0046]).  Providing risk levels of accounts in a funds transfer system would provide the user with an efficient way to manage assets.
Regarding claim 28, McInnes does not explicitly disclose wherein said credit card statement displays tax-deferred account contribution and risk level associated with one or more of said tax-deferred accounts.  Lordi teaches wherein said credit card statement displays tax-
Regarding claim 31, McInnes does not explicitly disclose wherein said tax-deferred accounts are arranged by their investment risk level.  Lordi teaches wherein said tax-deferred accounts are arranged by their investment risk level (Par. [0035], accounts grouped for level of risk).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes to include the risk level assessment abilities of Lordi as a need exists to provide an efficient way to manage assets (Lordi, Par. [0046]).  Providing risk levels of accounts in a funds transfer system would provide the user with an efficient way to manage assets.


Claims 12-17, 19, 33-38, and 40, are rejected under 35 U.S.C. 103 as being unpatentable over McInnes (US 2010/0250355 A1) in view of Ni (US 2002/0069150 A1); Fleming (US 5,953,710); and Connors et al. (US 2015/0073959 A1), hereinafter Connors.
Regarding claim 12, McInnes does not explicitly disclose wherein said credit card statement is provided to the card holder in electronic format, and is accessed by the card holder via a web browser.  Connors teaches wherein said credit card statement is provided to the card holder in electronic format, and is accessed by the card holder via a web browser (Par. [0182]).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes to include the electronic format abilities of Connors as a need exists for services which are provided over the internet to help manage a user’s finances (Connors, Par. [0003]).  Providing electronic services for financial products in a funds transfer system would enable a user to better manage their finances.
Regarding claim 13, McInnes does not explicitly disclose further comprising a listing of tax deferred accounts held by employees of the credit card holder.  Connors teaches further comprising a listing of tax deferred accounts held by employees of the credit card holder (Par. [0040]).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes to include the electronic format abilities of Connors as a need exists for services which are provided over the internet to help manage a user’s finances (Connors, Par. [0003]).  Providing electronic services for financial products in a funds transfer system would enable a user to better manage their finances.
Regarding claim 14, McInnes does not explicitly disclose further comprising a listing of tax deferred accounts held by family members of the credit card holder.  Connors teaches further comprising a listing of tax deferred accounts held by employees of the credit card holder (Par. 
Regarding claim 15, McInnes does not explicitly disclose further providing the credit card holder the option of funding tax deferred accounts held by third parties.  Connors teaches further providing the credit card holder the option of funding tax deferred accounts held by third parties (Par. [0084]).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes to include the electronic format abilities of Connors as a need exists for services which are provided over the internet to help manage a user’s finances (Connors, Par. [0003]).  Providing electronic services for financial products in a funds transfer system would enable a user to better manage their finances.
Regarding claim 16, McInnes does not explicitly disclose further comprising providing a secure website for the credit card holder to make said selections.  Connors teaches further comprising providing a secure website for the credit card holder to make said selections (Par. [0037]).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes to include the electronic format abilities of Connors as a need exists for services which are provided over the internet to help manage a user’s finances (Connors, Par. [0003]).  Providing electronic services for financial products in a funds transfer system would enable a user to better manage their finances.
Regarding claim 17, McInnes does not explicitly disclose further comprising providing a secure mobile application for the credit card holder to make said selections.  Connors teaches further comprising providing a secure mobile application for the credit card holder to make said selections (Par. [0036]).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes to include the electronic format abilities of Connors as a need exists for services which are provided over the internet to help manage a user’s finances (Connors, Par. [0003]).  Providing electronic services for financial products in a funds transfer system would enable a user to better manage their finances.
Regarding claim 19, McInnes does not explicitly disclose further comprising providing multiple encrypted usernames and passwords to the credit card holder's employees to allow said employees to make said selections.  Connors teaches further comprising providing multiple encrypted usernames and passwords to the credit card holder's employees to allow said employees to make said selections (Par. [0048]).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes to include the electronic format abilities of Connors as a need exists for services which are provided over the internet to help manage a user’s finances (Connors, Par. [0003]).  Providing electronic services for financial products in a funds transfer system would enable a user to better manage their finances.
Regarding claim 33, McInnes does not explicitly disclose wherein said credit card statement is provided to the card holder in electronic format, and is accessed by the card holder via a web browser.  Connors teaches wherein said credit card statement is provided to the card holder in electronic format, and is accessed by the card holder via a web browser (Par. [0182]).  
Regarding claim 34, McInnes does not explicitly disclose further comprising a listing of tax deferred accounts held by employees of the credit card holder.  Connors teaches further comprising a listing of tax deferred accounts held by employees of the credit card holder (Par. [0040]).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes to include the electronic format abilities of Connors as a need exists for services which are provided over the internet to help manage a user’s finances (Connors, Par. [0003]).  Providing electronic services for financial products in a funds transfer system would enable a user to better manage their finances.
Regarding claim 35, McInnes does not explicitly disclose further comprising a listing of tax deferred accounts held by family members of the credit card holder.  Connors teaches further comprising a listing of tax deferred accounts held by employees of the credit card holder (Par. [0084]).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes to include the electronic format abilities of Connors as a need exists for services which are provided over the internet to help manage a user’s finances (Connors, Par. [0003]).  Providing electronic services for financial products in a funds transfer system would enable a user to better manage their finances.
Regarding claim 36, McInnes does not explicitly disclose further providing the credit card holder the option of funding tax deferred accounts held by third parties.  Connors teaches 
Regarding claim 37, McInnes does not explicitly disclose further comprising providing a secure website for the credit card holder to make said selections.  Connors teaches further comprising providing a secure website for the credit card holder to make said selections (Par. [0037]).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes to include the electronic format abilities of Connors as a need exists for services which are provided over the internet to help manage a user’s finances (Connors, Par. [0003]).  Providing electronic services for financial products in a funds transfer system would enable a user to better manage their finances.
Regarding claim 38, McInnes does not explicitly disclose further comprising providing a secure mobile application for the credit card holder to make said selections.  Connors teaches further comprising providing a secure mobile application for the credit card holder to make said selections (Par. [0036]).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes to include the electronic format abilities of Connors as a need exists for services which are provided over the internet to help manage a user’s finances (Connors, Par. [0003]).  Providing electronic 
Regarding claim 40, McInnes does not explicitly disclose further comprising providing multiple encrypted usernames and passwords to the credit card holder's employees to allow said employees to make said selections.  Connors teaches further comprising providing multiple encrypted usernames and passwords to the credit card holder's employees to allow said employees to make said selections (Par. [0048]).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the funds transfer system of McInnes to include the electronic format abilities of Connors as a need exists for services which are provided over the internet to help manage a user’s finances (Connors, Par. [0003]).  Providing electronic services for financial products in a funds transfer system would enable a user to better manage their finances.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621